",,,.
   ,;,;A~Oa:;24;:.::5;;:;B~(R;;::ev;,;_,:;;;02;:.::/0~8/:;;;20;;;19~);:,;:lu~dg,:::m::;:en::,;ti:::,n:;,;•C:;:;r:;:;im::;;in:;;:;al~Pe:::;tt~y;:::Cas::::e~(M~o~d;;;ifi:;;:;ed:i..)- - - - - - - - - - - - - - - - - - ~ P : : _ ; a g : : : , _ e : . . , : lo:::_f;,;_l
                                                                                                                                                                                                                                                                          }~J

                                                                      UNITED STATES DISTRICT COURT
                                                                                       SOUTHERN DISTRICT OF CALIFORNIA

                                                 United States of America                                                                                  JUDGMENT IN A CRIMINAL CASE
                                                                        V.                                                                                 (For Offenses Committed On or After November I, 1987)


                                             Claudio Arellanes-Quintero                                                                                    Case Number: 3:19-mj-24180

                                                                                                                                                           Chloe S. Di
                                                                                                                                                           Defendant's Atto1 ey
                                                                                                                                                                                                          FILED
             REGISTRATION NO. 78116298
             THE DEFENDANT:                                                                                     OCT 16 2019
              lZl pleaded guilty to count(s) _l_o_f_C_o_m_.cp_la_i_nt_ _ _ _ _ _ _ _ _ __j...__,_;u;:...,._,...u..."-'""-LrR"'IC.,_T'-'C~O,,,u.,,R"-T'---1--
               •  was found guilty to count( s)                                              sourHERN DISTRICT OF CALIFORNIA

                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                                        Nature of Offense                                                                                                                             Count Number(s)
             8:1325                                                 ILLEGAL ENTRY (Misdemeanor)                                                                                                                   1

               •       The defendant has been found not guilty on count(s)
                                                                                                                                            -------------------
               •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                                            ~TIME SERVED                                                                         • ________ days
               [gj Assessment: $10 WAIVED             Fine: WAIVED                         [g]
               [g] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and



                                            /  t
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                     Wednesday, October 16, 2019
                                                                                 II           1/1·".,
                                         1// (                                                                                                       Date of Imposition of Sentence

                                     l
                                                                                                                                                      ~~-
                                         1

             Received               /!
                                             (\..'
                                             ·
                                                         l,'\!_,J
                                                              l
                                                                          \6,/1 '-,.J,._l_l
                                                                                       ,
                                   -
                                   DUS-
                                      M- - - - - - -                                                                                                 HONRABLlIBARRY M. KURREN
                                                                                                                                                     UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                                                                                                                 3:19-mj-24180
